DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 9 is objected to because of the following informalities:  
 	 The claim is drawn to a method. The language of the claim is non-standard and awkward. The claim is not written to recite positive and active steps. Hence, it is disclosed as a device claim. See 37 CFR 1.75 and MPEP 608.01(i)-(p). Appropriate correction is required. Appropriate correction is required.

Claim Rejections - 35 USC § 112

	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3.	Claim 9 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	The full claim appears to be the preamble leaving no body with active limitations. No clear distinction between the preamble and the body of the claim. For examination on the merits the claim will be interpreted as best understood.
4.	Claim 10 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	The full claim appears to be the preamble leaving no body with active limitations. No clear distinction between the preamble and the body of the claim. For examination on the merits the claim will be interpreted as best understood.

	NOTE: A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claims 8 and 14, a method), machine (claim 1) which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mental process/mathematical process.  The limitations include: 
performs a search for the values of the plurality of state variables which minimize a value of the first energy function, wherein the search performed by the processor includes a first search performed by using the first energy function, a second search performed by using a second energy function obtained by removing the term representing the constraint condition from the first energy function after the first search, and a third search performed by using the first energy function after the second search.

Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not positively recite a particular machine that obtaining first and second signals.  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application the claim does not recite additional elements that integrate the judicial exception into a practical application.
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  
The elements of “a processor and a memory” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The element of “store, in the memory, values of a plurality of state variables included in a first energy function given with a term representing a constraint condition for the plurality of state variables” is considered to be insignificant extrasolution activity of storing data.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

	Dependent claim(s) 2-8 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-8 are merely extensions of abstract ideas with no additional elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.
Claims 9 and 10 are rejected under 35 U.S.C. 101 for the same rational. 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macready (Pub. No. US 2008/0065573).
As per claims 1-5, 9 and 10, Macready teaches a memory; and a processor coupled to the memory and configured to: store, in the memory, values of a plurality of state variables included in a first energy function given with a term representing a constraint condition for the plurality of state variables (see paragraphs [0135], [0139], [0147] and [0159]); and performs a search for the values of the plurality of state variables which minimize a value of the first energy function, wherein the search performed by the processor includes a first search performed by using the first energy function, a second search performed by using a second energy function obtained by removing the term representing the constraint condition from the first energy function after the first search, and a third search performed by using the first energy function after the second search (see paragraphs [0114]-[0118], [0135] and [0136], examiner notes that iteration is made as many times as needed to achieve optimization of the energy function, examiner also notes that by removing constraint from the energy function includes setting of the constraint parameter to a zero value (claim 2)).

As per claim 2, Macready further teaches that the first energy function includes a parameter representing a weight of the term of a removal candidate, and wherein the processor changes the first energy function to the second energy function by setting the parameter to zero from a value of non-zero, and changes the second energy function to the first energy function by returning the parameter to the value of non-zero from zero.
As per claims 6 and 7, Macready further teaches that the processor stochastically determines whether or not to execute the second search in a trial of state transition in the search (see paragraph [0136], examiner notes that iteration is made as many times as needed to achieve optimization of the energy function).

Examiner’s notes
7.	Claims 8 distinguishes over the prior art of record because none of the prior art of record teaches an information processing apparatus comprising: wherein the processor is configured to: change any of the values of the plurality of state variables stored in the memory based on a set temperature value, a random number value, and the change values of a plurality of the energies, in combination with the rest of the claim limitations as claimed and defined by the applicant. 

Prior art
8.	The prior art made record and not relied upon is considered pertinent to applicant’s disclosure:
Kumar et al. [‘598] disclose a Hopfield network system can be used to identify and match stored information or solve constrained optimization problems. The Hopfield network system can transform a constrained optimization problem into an unconstrained problem by aggregating objectives and constraints into a single energy function and optimize the energy function.
Hasting et al. [‘423] disclose a computer system for solving a combinatorial optimization or statistical sampling problem to find the minimum energy of the energy function. Based on the energy function, The computer system may be a quantum device, such as a quantum computer or quantum annealer.

    Contact information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857